[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                MAR 31, 2010
                              No. 09-15627                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                  D. C. Docket No. 02-00243-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MYRON BOBO COOK,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 31, 2010)

Before DUBINA, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Leonard E. Clark, appointed counsel for Myron B. Cook, has filed a motion
to withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                           2